Case: 13-60346      Document: 00512553283         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-60346                                  FILED
                                  Summary Calendar                            March 7, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
JORGE ULISES ALANIZ-HUETE,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 685 484


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Jorge Ulises Alaniz-Huete (Alaniz), a native and citizen of Nicaragua,
petitions for review of the decision of the Board of Immigration Appeals (BIA),
which dismissed his appeal of an immigration judge’s denial of a motion to
reopen his in absentia removal proceeding. He argues that the in absentia
removal order was improper because an incomplete address was used to serve
the notice and it was not his fault that the file contained an incomplete address.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60346    Document: 00512553283     Page: 2   Date Filed: 03/07/2014


                                 No. 13-60346

      As the BIA determined, the notice to appear (NTA), which was personally
served on Alaniz and which he signed, contains the address to which the
hearing notice was mailed. The NTA advised Alaniz of his obligation to apprise
the court of his full mailing address, and he was also advised of the
consequences of his failure to appear at a hearing. The record is devoid of
evidence that indicates that Alaniz attempted to notify the immigration court
that the address on the NTA was incomplete or incorrect. Alaniz therefore did
not comply with his obligation to keep his address current and his failure to do
so precludes him from obtaining relief.      See 8 U.S.C. § 1229a(b)(5)(C)(ii)
(providing for rescission of a removal order only when failure to appear was
through no fault of the alien); Gomez-Palacios v. Holder, 560 F.3d 354, 360-61
(5th Cir. 2009) (affirming the BIA’s denial of an appeal from an in absentia
removal when the alien failed to comply with his obligation to provide current
address information).    The BIA’s ruling therefore was not an abuse of
discretion. See § 1229a(b)(5)(C)(ii); Gomez-Palacios, 560 F.3d at 358. The
petition for review is DENIED.




                                       2